Citation Nr: 0828029	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2. Entitlement to service connection for residuals of a head 
injury.

3. Entitlement to service connection for bipolar disorder 
with memory loss and hallucinations, claimed as due to a head 
injury.

4. Entitlement to service connection for bilateral hearing 
loss, claimed as due to a head injury.

5. Entitlement to service connection for loss of sense of 
smell, claimed as due to a head injury.

6. Entitlement to service connection for degenerative changes 
of the T11-12 and T12-L1 vertebral levels.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In June 2007, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims file.  

Subsequent to the last adjudication by the RO in September 
2006, the veteran submitted additional evidence consisting of 
VA treatment records dated in January 2007.  See 38 C.F.R. § 
20.1304 (2007).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of this 
evidence.  Id.  Therefore, the Board may properly consider 
the evidence in rendering its decision.

In an April 2006 statement, the veteran indicated that he had 
had an appointment for treatment of tinnitus that would 
justify his claim, and March 2006 VA treatment records reveal 
complaints of ringing in the ears.  A claim of entitlement to 
service connection for tinnitus has not been adjudicated by 
the RO.  Thus, this claim is REFERRED to the RO for 
appropriate action.

The Board notes that in the November 2005 rating decision, 
the RO reopened the veteran's claim and then denied 
entitlement to service connection for residuals of a head 
injury on the merits.  As reflected in the characterization 
of the issue on the first page of this decision, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits, 38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995).  Nevertheless, as 
the determination made as to finality herein is consistent 
with the RO's decision and favorable to the appellant, he is 
not prejudiced by the Board's actions herein.  See Barnett at 
4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

Further, the Board observes that the claim was initially 
phrased as entitlement to service connection for a head 
injury.  However, as the record reflects that an in-service 
head injury occurred, discussed herein, the claim turns on 
whether the head injury had any residual effects.  Hence, the 
Board has recharacterized the issue as reflected on the title 
page. 

The issues of entitlement to service connection for loss of 
sense of smell and degenerative changes at the T11-12 and 
T12-L1 vertebral levels are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims.

2. In a final rating decision issued in May 2003, the RO 
denied a claim for service connection for a head injury.

3. The evidence received since the final May 2003 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of that decision and raises a 
reasonable possibility of substantiating the veteran's claim.

4. The medical evidence of record does not reflect a current 
diagnosis of residuals of a head injury.

5. The medical evidence of record does not reflect a current 
diagnosis of bipolar disorder with hallucinations and memory 
loss.

6. Cocaine dependence, alcohol dependence, cannabis 
dependence, and substance-induced mood disorder with onset 
during intoxication were not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service other than the veteran's own abuse of alcohol or 
drugs.

6. The medical evidence of record does not reflect a current 
diagnosis of bilateral hearing loss.


CONCLUSIONS OF LAW

1. The May 2003 rating decision is final; new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for residuals of a head injury.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2. Residuals of a head injury were not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3. Bipolar disorder with memory loss and hallucinations was 
not incurred in or aggravated by the veteran's active duty 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
Board's decision to reopen the veteran's claim of entitlement 
to service connection for residuals of a head injury is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  With regard to the merits of his claims, the 
Board finds that all necessary notice requirements have been 
met, as discussed below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in August 2005, prior to the initial 
unfavorable AOJ decision issued in November 2005.  A March 
2006 letter addressed the information necessary to 
substantiate a disability rating and an effective date.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, the Board 
observes that the veteran was aware that it was ultimately 
his responsibility.  The August 2005 letter requested that he 
submit any evidence in his possession. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter 
provided proper notice as to disability ratings and effective 
dates.  The Board acknowledges the defective timing of this 
notice, but finds no prejudice to the veteran as a result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  However, 
as the Board herein concludes that the preponderance of the 
evidence is against the veteran's service connection claims, 
all questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a November 2005 VA psychiatric examination were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim. 

With regard to the veteran's bilateral hearing loss claim, 
the Board observes that the veteran has not been afforded a 
VA examination to determine the existence and etiology of his 
hearing loss.  However, in this case, the Board finds that a 
current VA examination to determine whether the veteran has 
bilateral hearing loss as a result of his military service is 
not necessary to decide his claim.  The medical records 
associated with the claims file do not contain any diagnosis 
or complaint of bilateral hearing loss.  Although several 
records refer to the presence of tinnitus, no records reflect 
complaint, treatment, or diagnosis of hearing loss and any 
audiological evaluations of record reveal hearing within 
normal limits.  Therefore, the Board finds that a VA 
examination is not necessary.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's service connection 
claims.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

New and material claim

In a rating decision dated in May 2003, the RO denied service 
connection for a head injury.  In reaching such decision, the 
RO considered the veteran's service treatment records, VA 
treatment records from December 2002, and treatment records 
from Land O' Lakes Detention Facility, CCA detention 
facility, and Pasco Regional Medical Center.  Lacking any 
evidence of an in-service head injury, the RO denied the 
claim.

In May 2003, the veteran was advised of the decision and his 
appellate rights.  No timely appeal was received.  
Thereafter, in June 2005, he submitted an application to 
reopen his claim of entitlement to service connection for 
residuals of a head injury.  Thus, the May 2003 decision is 
final.  38 U.S.C.A § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2007].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

As the veteran filed his claim in June 2004, the applicable 
definition of what constitutes new and material evidence is 
as follows:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.159(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the May 2003 decision was the lack of evidence 
of an in-service head injury, which the veteran claimed 
occurred as a result of a motor vehicle accident.  In April 
2006, the veteran submitted evidence from Moncrief Army 
Hospital relevant to hospitalization in March 1980 for 
observation for a head injury subsequent to a motor vehicle 
accident.  This evidence is new, in that it addresses the 
question of an in-service injury and material, such that it 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's claim for 
service connection for residuals of a head injury is 
considered reopened.     

Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Service treatment records reflect that the veteran was 
involved in a motor vehicle accident in March 1980 and was 
hospitalized for approximately ten days.  Initially, the 
Board observes that the March 1980 emergency room record 
contains statements that the veteran had cervical pain and 
was unconscious and confused and also that he did not 
remember if he was knocked unconscious.  The Board notes that 
these statements appear to not be part of the original 
document as they are in distinctly different ink and 
handwriting than the remainder of the document, and the word 
"cervical" is misspelled.  Therefore, no probative weight 
will be accorded to these notations on the document.  

Nevertheless, other hospital records reveal that the veteran 
was put under observation for a head injury, head trauma was 
diagnosed, and sand bags, cervical collar, and bed rest were 
prescribed.  At the same time, cervical spine X-rays taken at 
the time were negative, and records after the first two days 
do not discuss a head injury or any residuals.  The last 
reference to a head injury is dated one day after the 
veteran's admission, and treatment for the remainder of his 
time in the hospital was for tonsillitis.  Thus, although the 
veteran was observed for a head injury during his 
hospitalization, there were no residuals of the injury of any 
kind observed during his hospitalization.  Moreover, his 
December 1981 service separation examination does not note 
the accident, nor reveal complaints or diagnoses related to a 
head injury.

Additionally, current medical evidence does not demonstrate 
that the veteran has current residuals of a head injury.  A 
June 1999 VA treatment record reported head pain due to 
contemporaneous head trauma, manifested by a contusion and 
abrasion.  There is an isolated report of a seizure dated in 
September 2002, to include claimed symptoms of weakness and 
dizziness.  Seizures were denied on health histories taken 
prior to that date, and notably a history of seizures is not 
noted on subsequent treatment records.  An October 2002 
private treatment record relates that the veteran denied a 
history of seizures, and at his November 2005 VA psychiatric 
examination, the veteran did not include seizures in his 
reported medical history.  A February 2005 private treatment 
record reveals that the veteran had had no recent seizures, 
but, when treated subsequent to a work-related fall in March 
2006 in which he hit his head, the veteran again did not 
report a history of seizures.  There are no further 
references to any head or neurological disorder in the 
medical evidence of record.  Thus, the medical evidence does 
not support a finding that the veteran has a current 
diagnosis of a seizure disorder or any residual of his in-
service head injury. 

Similarly, the Board notes that the veteran does not have a 
current diagnosis of bilateral hearing loss.  Bilateral 
tinnitus is reported in March 2006 VA treatment records, but 
there is no medical evidence relating complaint, treatment, 
or diagnosis for bilateral hearing loss.  Hearing was 
reported as within normal limits at Corrections Bureau health 
appraisals dated between October 1994 and February 2000, and 
there are no subsequent audiological evaluations of record.  

Thus, for each of these claimed disabilities, the veteran is 
lacking one prong of a successful claim for service 
connection-a current disability.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the claimed bipolar disorder, the Board notes 
that VA treatment records dated from February 2002 to August 
2005 reveal in-patient and out-patient psychiatric treatment, 
to include rehabilitation for substance abuse disorders.  
Although the veteran has endorsed auditory and visual 
hallucinations and depression at times, the related treatment 
records report diagnoses of only various substance abuse 
disorders and do not ascribe these symptoms to any other 
psychiatric diagnoses.  The veteran has also claimed symptoms 
of memory loss, but the Board observes that October 2002 VA 
treatment records indicate that there were no barriers to 
memory present and no other objective evidence indicates the 
presence of memory impairment.  Further, at the November 2005 
VA examination, the examiner diagnosed cocaine dependence, 
alcohol dependence, cannabis dependence, and substance-
induced mood disorder with onset during intoxication.  None 
of these records reflect any additional acquired psychiatric 
disorder, to include bipolar disorder.  

Substance abuse disorders are generally considered to be the 
result of willful misconduct on the part of the veteran.  
Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  For the purpose of this paragraph, drug abuse 
means the use of illegal drugs (including prescription drugs 
that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose 
other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOGCPREC 7-99, published 
at 64 Fed. Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, 
published at 63 Fed. Reg. 31,263 (February 10, 1998).  

Moreover, there is no competent medical opinion associating 
the veteran's substance abuse disorders with his motor 
vehicle accident.  Upon a review of the file and examination 
of the veteran, the November 2005 VA examiner opined that the 
veteran's psychiatric problems, which are all substance abuse 
disorders, are not related the motor vehicle accident that 
occurred in the military.  

Thus, the only evidence that the veteran suffers from 
residuals of a head injury, bipolar disorder, or bilateral 
hearing loss as a result of his military service are his own 
statements.  Laypersons, such as the veteran, are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   In the absence of any competent 
medical evidence of residuals of a head injury, bipolar 
disorder with hallucinations and memory loss, and bilateral 
hearing loss, service connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims for service connection for a 
head injury, bipolar disorder with hallucinations and memory 
loss, and bilateral hearing loss.  Therefore, his claims must 
be denied.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for residuals of a head injury 
is reopened.

Service connection for residuals of a head injury is denied.

Service connection for bipolar disorder with hallucinations 
and memory loss, claimed as due to a head injury is denied.

Service connection for bilateral hearing loss, claimed as due 
to a head injury, is denied.


REMAND

The veteran contends that he currently suffers a loss of 
sense of smell and a thoracic spine disability as a result of 
his in-service motor vehicle accident.  The Board determines 
that a remand is warranted so the veteran may be afforded 
another VA examination.  

With regard to his claimed loss of sense of smell, the 
veteran testified at his June 2007 hearing that he sought 
treatment at a VA hospital in or around 2000.  The Board 
acknowledges that the veteran was incarcerated frequently 
until approximately 2002, but the length of these 
incarcerations is not clear from the record.  Accordingly, 
the Board finds it possible that there are outstanding, 
relevant treatment records available with regard to the 
veteran's claimed disorder of the sense of smell.  Thus, 
requests must be made for all relevant VA treatment records 
dated from January 2000 to the present.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  Noting that the VA treatment 
records associated with the claims file are all from the 
Tampa VA Medical Center, the Board presumes the treatment the 
veteran purportedly received was also from the Tampa VA 
facility.

With regard to the veteran's thoracic spine claim, a VA 
examination was performed in November 2005; however, the VA 
examiner did not have access to the records of the veteran's 
March 1980 motor vehicle accident.  In his opinion, the 
examiner stated that the veteran's symptoms were more 
consistent with a diagnosis of traumatic arthritis than with 
a diagnosis of osteoarthritis, and indicated that if 
documentation confirmed the veteran's reports of low back 
pain in the military and being put on light duty as a result, 
then the examiner would relate the veteran's traumatic 
arthritis at the thoracolumbar junction to his military 
service.  The Board notes that the records of the veteran's 
motor vehicle accident do not seem to reflect a back injury 
from the motor vehicle accident, but to draw such a 
conclusion in this case is beyond the Board's purview.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  Thus, the Board finds that the 
veteran should be scheduled for another VA examination to 
determine the existence and etiology of his degenerative 
changes of the T11-12 and T12-L1 vertebral levels.  
Additionally, the most recent VA treatment record is dated in 
January 2007 and reflects ongoing treatment for the veteran's 
spine.  Prior to that record, the most recent VA treatment 
record is dated in April 2006, and the record reveals that 
the veteran was scheduled for an MRI in May 2006.  Thus, 
there are likely additional VA treatment records that should 
be obtained with regard to his claimed thoracic spine 
disorder.  See Dunn; Bell. 

Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records relevant 
to the veteran's claimed loss of sense 
of smell dated from January 2000 
onward, and all treatment records 
relevant to the veteran's spine dated 
from April 2006 onward from the Tampa 
VA Medical Center.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	If and only if, objective evidence of 
the existence of loss of sense of smell 
is obtained, schedule the veteran for a 
VA examination to determine the 
existence and etiology of the claimed 
loss of sense of smell.  All 
appropriate and necessary tests should 
be performed, and all results should be 
documented in the examination report.  
The claims file should be made 
available for review, to include a copy 
of this remand, and the examination 
report should reflect that such review 
occurred.  

Upon completion of the physical 
examination and review of the record, 
the examiner should address the 
following:

Is it at least as likely as not 
(50 percent or greater 
probability) that any loss of 
sense of smell is a result of the 
veteran's military service, to 
include the March 1980 motor 
vehicle accident?

3.	Schedule the veteran for a VA 
examination to ascertain the existence 
and etiology of his claimed thoracic 
spine disorder.  All appropriate and 
necessary tests should be performed, 
and all results should be documented in 
the examination report.  The claims 
file should be made available for 
review, to include a copy of this 
remand, and the examination report 
should reflect that such review 
occurred.  

Upon completion of the physical 
examination and review of the record, 
the examiner should address the 
following:

Is it at least as likely as not 
(50 percent or greater 
probability) that any thoracic or 
lumbar spine disorder is a result 
of the veteran's military service, 
to include the March 1980 motor 
vehicle accident?

The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the September 2006 
statement of the case.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


